DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 07/26/2022.
The Amendments to Claims 1 and 7, filed 07/26/2022, are acknowledged and accepted.
The Cancellation of Claim 6, filed 07/26/2022, are acknowledged and accepted.
Claim 1 has been amended to overcome the 112 rejection.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2012/0092752), hereinafter Kim in view of Kodama (2004/0252076), hereinafter Kodama.
Regarding claim 1, Kim discloses, in figure 1, a transmittance-variable film (1001, electrophoretic display device) (paragraph 0030), comprising:  a first electrode substrate (100, first substrate) (paragraph 0030); a first electrode insulating layer (200, first insulation layer) disposed on the first electrode substrate (100, first substrate) (paragraphs 0040-0041); an electrophoretic layer (400, fluid layer) (paragraph 0030); a second electrode insulating layer (600, second insulation layer) (paragraph 0030); and a second electrode insulating layer (600, second insulation layer) disposed on the second electrode substrate (500, second substrate) (paragraphs 0030 and 0050), wherein the first electrode substrate (100, first substrate), the electrophoretic layer (400, fluid layer), and the second electrode substrate (500, second substrate) are sequentially arranged (paragraph 0030 and figure 1), and wherein the first and second electrode insulating layers (200 and 600, first and second insulation layer) contain a fluorine-based resin (paragraph 0055 discloses the first functional group of the first insulation layer and the second insulation layer can independently be the acryl group, ꟷOR, ꟷF, ꟷNR2R3, or a combination thereof and paragraph 0017).
Kim does not specifically disclose wherein the transmittance variable film capable of being switched between a black mode and a transparent mode, wherein the charged particles are dispersed in the dispersion solvent implement the black mode, and wherein the charged particles move to the pattern electrode layer to implement the transparent mode.
Kodama discloses wherein the transmittance variable film capable of being switched between a black mode and a transparent mode (ON and OFF mode) (paragraph 0055), wherein the charged particles (7a, black particles) are dispersed in the dispersion solvent implement the black mode (paragraph 0055), and wherein the charged particles move to the pattern electrode layer to implement the transparent mode(paragraph 0055).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the switch of Kodama for the purpose of displaying images.
Regarding claim 2, Kim discloses, in figure 1, a transmittance-variable film (1001, electrophoretic display device) (paragraph 0030), wherein any the first electrode substrate (100, first substrate) comprises a pattern electrode layer (180, patterned electrode) (paragraph 0040), and wherein the second substrate (500, second substrate) comprises an overall electrode layer (520, second electrode) (paragraph 0051). 
Regarding claim 3, Kim discloses, in figure 1, a transmittance-variable film (1001, electrophoretic display device) (paragraph 0030), wherein the first electrode insulating layer (200, first insulation layer) is formed on the entire surface of the pattern electrode layer (180, patterned electrode) (paragraph 0041), and wherein the second electrode insulating layer (600, insulation layer) is formed on the overall electrode layer (520, second electrode).
Regarding claim 4, Kim discloses, in figure 1, a transmittance-variable film (1001, electrophoretic display device) (paragraph 0030), wherein the electrophoretic layer (400, fluid layer) comprises a dispersion solvent (420, fluid) and charged particles (410, charged particles) (paragraph 0045).
Regarding claim 5, Kim discloses, in figure 1, a transmittance-variable film (1001, electrophoretic display device) (paragraph 0030), wherein the charged particles (410, charged particles) comprise one or more particles selected from the group consisting of carbon black, ferric oxides, chromium copper (CrCu) and aniline black (paragraph 0047).
Regarding claim 7, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose the transmittance- variable film capable of being configured in a transparent mode, wherein the charged particles move to the pattern electrode layer to implement the film in the transparent mode and wherein the charge particles are not absorbed on the pattern electrode layer.
Kodama discloses the transmittance- variable film capable of being configured in a transparent mode (paragraph 0055), wherein the charged particles (7a, charged particles) move to the pattern electrode layer to implement the film in the transparent mode and wherein the charge particles are not absorbed on the pattern electrode layer (paragraphs 0057-0061 and 0068).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the transmittance variable film switching between the two modes of Kodama for the purpose of being able to reflect and block light.
Regarding claim 8, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the transmittance variable film capable of being switched  variable film capable of being switched between a black mode and a transparent mode, wherein, upon repeated driving between a transparent mode and a black mode, the voltage for implementing the black mode is -10 V to -30 V, and wherein a voltage for implementing the transparent mode is 10 V to 50 V.
Kodama discloses  wherein the transmittance variable film capable of being switched between a black mode and a transparent mode (paragraph 0055), wherein, upon repeated driving between a transparent mode and a black mode (paragraph 0055).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the transmittance variable film switching between the two modes of Kodama for the purpose of being able to reflect and block light.
Kodama does not disclose the voltage for implementing the black mode is -10 V to -30 V, and wherein a voltage for implementing the transparent mode is 10 V to 50 V.
However, the applicant has not established the critical nature of the voltage for implementing the black mode is -10 V to -30 V, and wherein a voltage for implementing the transparent mode is 10 V to 50 V.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice and desired/optimum performance.
Regarding claim 9, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein upon repeated driving between the transparent mode and the black mode, the average of transmittance in the black mode is 2% or less.
Although Kodama discloses a light block mode/OFF mode in which the particles are dispersed freely in the fluid and therefore obstruct the light. Kodama does not specifically disclose wherein upon repeated driving between the transparent mode and the black mode, the average of transmittance in the black mode is 2% or less.
However, the applicant has not established the critical nature of the average of transmittance in the black mode is 2% or less (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice and desired/optimum performance.
Regarding claim 10, Kim discloses, in figure 1, a transmittance-variable film (1001, electrophoretic display device) (paragraph 0030), wherein the fluorine-based resin is an acrylate resin containing fluorine (paragraphs 0054, 0055, and 0068).
Regarding claim 11, Kim discloses, in figure 1, a transmittance-variable film (1001, electrophoretic display device) (paragraph 0030), wherein the first and second electrode insulating layers (200 and 600, first and second insulation layers) further comprises an acrylate resin, wherein the acrylate resin does not include fluorine (paragraph 0055 discloses the first functional group of the first insulation layer and the second insulation layer can independently be the acryl group, ꟷOR, ꟷF, ꟷNR2R3, or a combination thereof).
Regarding claim 12, Kim discloses, in figure 1, a transmittance-variable film (1001, electrophoretic display device) (paragraph 0030), wherein the acrylate resin is one or more resins selected from the group consisting of hexanediol diacrylate (HDDA), tripropylene glycol diacrylate (TPGDA), ethylene glycol diacrylate (EGDA), trimethylolpropane triacrylate (TMPTA), trimethylolpropaneethoxy _ triacrylate (TMPEOTA), glycerin propoxylated triacrylate (GPTA), pentaerythritol tri(tetra)acrylate (PETA), dipentaerythritol hexaacrylate (DPHA) and polymethyl methacrylate (PMMA) (paragraphs 0016 and 0068 discloses including at least one of a photosensitive material and a polyimide comprising an acryl group;  paragraph 0055 discloses the first functional group of the first insulation layer and the second insulation layer can independently be the acryl group, ꟷOR, ꟷF, ꟷNR2R3, or a combination thereof).
Regarding claim 13, Kim discloses, in figure 1, a transmittance-variable film (1001, electrophoretic display device) (paragraph 0030), wherein the first and second electrode insulating layers (200 and 600, first and second insulation layers) comprises the fluorine-based resin on surfaces adjacent to the electrophoretic layer (400, fluid layer) (paragraphs 0041 and 0054-0055), and comprises the acrylate resin on surfaces adjacent to the first and second electrode substrates (100 and 500, first and second substrates) (paragraphs 0041 and 0054-0055).
Regarding claim 14, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Although Kim discloses the first and second electrode insulating layers (200 and 600, first and second insulation layers) contain fluorine (paragraphs 0017 and 0055). Kim fails to disclose wherein the first and second electrode insulating layers comprises 15 atomic percent (at%) or more of fluorine on the surfaces thereof.
However, the applicant has not established the critical nature of the average of transmittance in the black mode is 2% or less (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice and desired/optimum performance.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2012/0092752), hereinafter Kim in view of Kodama (2004/0252076), hereinafter Kodama as applied to claim 1 above, and further in view of Fujii et al. (2004/0196525), hereinafter Fujii.
Regarding claim 15, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein a portion of the first electrode insulating layer formed on the top of the pattern electrode layer has a thickness in a range of 10 nm to 400 nm.
Fujii discloses wherein a portion of the first electrode insulating layer formed on the top of the pattern electrode layer has a thickness in a range of 10 nm to 400 nm (paragraph 0160 discloses 10 nm to 100 nm).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the insulating layer of Fujii for the purpose of assuming a specific inductive capacity.
Regarding claim 16, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the second electrode insulating layer formed on the top of the overall electrode layer has a thickness in a range of 150 nm to 600 nm.
Although, Fujii discloses wherein a portion of the first electrode insulating layer formed on the top of the pattern electrode layer has a thickness in a range of 10 nm to 100 nm (paragraph 0160).  Fujii fails to disclose a range of 150 nm to 600 nm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a range of 150 nm to 600 nm since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to assume a specific inductive capacity.
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the insulating layer of Fujii for the purpose of assuming a specific inductive capacity. 
Regarding claim 17, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the first and second electrode insulating layers have a surface energy of 30 mN/m or less.
Fujii discloses wherein the first and second electrode insulating layers have a surface energy of 30 mN/m or less (paragraph 0201 discloses 20 mN/m).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the surface energy of Fujii for the purpose of assuming a specific inductive capacity. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2012/0092752), hereinafter Kim in view of Kodama (2004/0252076), hereinafter Kodama as applied to claim 1 above, and further in view of Heikenfeld et al. (WO 2011020013), hereinafter Heikenfeld.
Regarding claim 18, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the first and second electrode insulating layers has a contact angle for a polar solvent of 90° to 120°.
Heikenfeld discloses wherein the first and second electrode insulating layers has a contact angle for a polar solvent of 90° to 120° (paragraph 0079 discloses about 1200).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the contact angle of Heikenfeld for the purpose of determining the angle in which a liquid meets a sold.
Regarding claim 19, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the | first and second electrode insulating layers has-have a contact angle for a non-polar solvent of 55° to 95°.
Heikenfeld discloses wherein the | first and second electrode insulating layers has-have a contact angle for a non-polar solvent of 55° to 95° (paragraph 0079 discloses about 900).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the contact angle of Heikenfeld for the purpose of determining the angle in which a liquid meets a sold.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2012/0092752), hereinafter Kim in view of Kodama (2004/0252076), hereinafter Kodama as applied to claim 1 above, and further in view of Kim et al. (2017/0369771), hereinafter Kim ‘771.
Regarding claim 20, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose a smart window comprising the transmittance-variable film of claim 1.
Kim ‘771 discloses a smart window comprising the transmittance-variable film of claim 1 (paragraph 0065).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the smart window of Kim ‘771 for the purpose of cutting additional infrared.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872